Citation Nr: 0901917	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In December 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

At his hearing, the veteran expressed an intention to raise a 
claim of entitlement to service connection for a lung 
disability due to asbestos exposure.  This issue is referred 
to the RO for further development.

The issues of entitlement to service connection for a right 
foot disability and a right hand disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not exhibit hearing loss in service or 
within one year after discharge from service, and hearing 
loss is not otherwise shown to be associated with his active 
duty.

2.  The veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral hearing loss is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by letters issued in June 2005 and March 2006.  In 
the June 2005 letter, the veteran was advised of the evidence 
needed to substantiate the claims of entitlement to service 
connection for hearing loss and tinnitus.  This letter also 
advised the veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  In the March 2006 
letter, the veteran was further advised as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the veteran's claims in 
August 2005.  His claims, however, were subsequently 
readjudicated in the June 2007 Statement of the Case.  Thus, 
any deficiencies in the content or timeliness of the notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO arranged for the 
veteran to undergo VA examinations in January 2006, April 
2006, and April 2007.  The Board further notes that, while 
the veteran has submitted evidence reflecting that he was 
recently granted benefits from the Social Security 
Administration (SSA), he testified at his December 2008 
hearing that his hearing loss and tinnitus were not 
separately evaluated by SSA, indicating also that there are 
no records in the possession of SSA relevant to the claims 
for hearing loss and tinnitus that are not already in the 
possession of VA.  In short, the Board finds that VA has 
satisfied its duty to assist by obtaining evidence relevant 
to the veteran's claims.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Service Connection

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The veteran essentially contends 
that he incurred bilateral hearing loss and tinnitus as a 
result of noise exposure during service.  He specifically 
notes that he worked on the flight line and was a weapons 
instructor during service.  These activities involved 
exposure to loud noise, mostly without the benefit of hearing 
protection.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

The veteran's current hearing loss disability has most 
recently been established by the April 2006 VA audiological 
examination report.  This report reflects that the veteran's 
right ear audiological thresholds were 5, 15, 60, 70, and 70 
decibels, for an average of 54 decibels.  His left ear 
audiological thresholds were 5, 10, 20, 65, and 60 decibels, 
for an average of 39 decibels.  His speech recognition scores 
were 92 percent for the right ear and 88 percent for the left 
ear.  

In terms of in-service disease or injury, the veteran's DD 
Form 214 reflects that he was an aircraft mechanic.  
Therefore, exposure to noise is conceded. The issue thus 
becomes whether the veteran's current hearing loss and 
tinnitus may be etiologically linked to his noise exposure 
during service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.

In this regard, the Board finds the most probative evidence 
of record to be the reports of VA examinations in April 2006 
and April 2007, both of which were conducted by the same 
examiner.  

The April 2006 record noted that the veteran reported serving 
four years on the flight line and as a weapons instructor.  
His service medical records included audiograms from July 
1971, August 1973, and July 1974.  

The July 1971 audiogram noted right ear audiological 
thresholds of 5, 0, 5, 10, and 15 decibels and left ear 
audiological thresholds of 10, 10, 5, 5, and 0 decibels.  The 
August 1973 audiogram noted right ear audiological thresholds 
of 20, 10, 5, 15, and 5 decibels and left ear audiological 
thresholds of 20, 20, 15, 15, and 15 decibels.  The July 1974 
audiogram noted right ear audiological thresholds of 20, 15, 
5, 5, and 5 decibels and left ear audiological thresholds of 
15, 5, 5, 15, and 25 decibels.

The examiner noted that the presence of tinnitus was not 
documented anywhere in the veteran's claims file.

The veteran reported occasionally using cigarette butts in 
his ears as ear protection in service.  He reported no pre-
military or post-military noise exposure, stating that he 
worked in management and sales after service.  He reported 
occasional use of power tools.  

The veteran reported that his tinnitus originated thirty 
years ago when he was working on the flight line.  He stated 
it was bilateral and constant and that it changed in 
intensity.  The examiner noted that "it is as likely as not 
that the tinnitus is related to past noise exposure," but 
then noted as his reasoning the fact that  "tinnitus was not 
reported in any of the Veteran's past hearing screenings."

The examiner diagnosed stable asymmetric sensorineural 
hearing loss, worse in the right ear.  It was noted that, 
with regard to communication, the veteran will experience 
difficulty hearing conversational level speech in group 
listening situations and background noise.

The examiner opined that, as the veteran had normal hearing 
throughout his entire tour of duty, and at discharge, it is 
highly unlikely that this hearing loss was incurred while in 
the military.  

In April 2007, given the ambiguous nature of the VA 
examiner's opinion on the etiology of the veteran's tinnitus, 
the RO arranged for another examination, requesting 
clarification of the tinnitus etiology opinion previously 
offered.  

In addition to restating the April 2006 examination findings 
and medical history, the April 2007 VA examination report 
noted that the veteran's post-military work history involved 
management and sales of his own construction company but that 
the veteran never did any of the construction work himself.  
It was noted by the same examiner who conducted the earlier 
examination that, "[a]s the presence of tinnitus was not 
reported at any time, while the veteran was in the military, 
it is unlikely that it was caused by noise exposure incurred 
while in the military."  

The examiner further noted that "[a]s the Veteran exhibited 
normal hearing for pure tones: at the start, throughout, and 
at the end of his tour of duty, it is a certainty that the 
hearing loss that he is exhibiting today is not resultant of 
his past military noise exposure."

The Board notes that there are also a January 2006 VA 
examination report and a September 2005 private audiological 
evaluation of record.  These records, however, do not opine 
as to the etiology of the veteran's hearing loss and 
tinnitus, and thus are not relevant to the issue at hand.

As noted above, the Board finds that a preponderance of the 
evidence is against the veteran's claims.  In this regard, 
the Board notes that the April 2007 VA examination report, 
which was intended to clarify an inconsistency in the April 
2006 report, expressly finds it at least as likely as not 
that the veteran's tinnitus is not related to service.  
Similarly, both the April 2006 and April 2007 reports cite 
the normal hearing test results in service as the rationale 
for finding that the veteran's hearing loss is not at least 
as likely as not related to service.  The VA audiologist's 
professional qualifications, as well as her citation to the 
record in order to support her conclusions, renders her 
etiology opinions highly probative to the question at hand.  

In addition, there is no contrary medical opinion of record 
from another health care specialist specifically linking the 
veteran's current bilateral hearing loss and tinnitus to 
noise exposure during service.  There is also no competent 
evidence suggesting that a hearing loss disability manifested 
to a compensable degree within one year of discharge so as to 
warrant presumptive service connection.

The Board has considered the veteran's lay assertions of a 
continuity of symptomatology since service.  Certainly, the 
veteran is competent to describe symptoms of hearing 
difficulty and ringing in his ears, and his lay reports of 
noticing the onset of problems during service are entitled to 
some probative weight.  However, the Court has held that, 
even where a veteran asserted continuity of symptomatology 
since service, medical evidence was required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition. . . .". See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).  In this case, a competent 
health care specialist considered the veteran's lay reports, 
but also considered the results of audiometric readings in 
service, and the lack of documented complaints at the time, 
and concluded that it was less likely than not that his 
hearing loss or tinnitus were incurred in service.  The Board 
finds that this opinion is the most probative evidence of 
record as to a relationship between his current disability 
and service, and it ultimately outweighs the veteran's lay 
assertions of continuity of symptomatology since service.

In summary, the Board finds that the preponderance of the 
evidence is against granting direct or presumptive service 
connection for bilateral hearing loss and tinnitus.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for a right foot disability and for a right hand 
disability.  The veteran essentially contends that his 
current right foot disability is the result of his right foot 
having been crushed by an aircraft jack during service.  He 
contends his right hand injury is the result of having fallen 
off of the wing of an aircraft and landing on his hand during 
service.  

An April 1974 service medical record describes the right foot 
injury and notes an impression that the veteran had a badly 
sprained right foot.  Another service medical record reflects 
that sutures were removed from the veteran's right wrist in 
January 1974.

At his December 2008 hearing, the veteran testified that he 
was recently granted SSA benefits.  He also indicated that 
the SSA conducted a medical examination in which his right 
foot and upper extremities were examined.  A remand is 
therefore warranted so that the AMC may contact the SSA and 
request any medical records or other evidence in the 
possession of that agency, to include any examinations 
conducted by that agency, and any decisions that have been 
rendered with respect to the veteran.

With respect to the issue of entitlement to service 
connection for a right foot disability, an October 2006 VA 
joints examination report concludes that "[i]t is not at all 
likely that pes cavus, hammertoes and intractable keratoma 
plantaris of the right foot could result from blunt trauma in 
1974."  However, a September 2005 private medical evaluation 
notes that the veteran's right foot symptoms may be due to 
limb length discrepancy and further states that 
"[h]ammertoes can also be caused by neuropathy or injury 
[to] the nerves innervating the interossei muscles which 
stabilize the toes."  The VA examiner does not explain the 
reasoning behind his etiology opinion, while the private 
doctor does not actually opine that the veteran's current 
right foot disability is at least as likely as not due to his 
in-service foot injury.  The Board therefore finds that an 
additional medical evaluation and opinion is required with 
respect to the issue of entitlement to service connection for 
a right foot disability.  
  
Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant 
records from that agency that pertain to 
any claim for benefits filed by the 
veteran, to include copies of any 
examinations arranged by that agency, and 
any decisions rendered with respect to the 
veteran.

2.  Schedule the veteran for an orthopedic 
examination to clarify the nature and 
etiology of any current right foot 
disability.  The claims folder should be 
made available to the examiner for review, 
and review of the claims folder should be 
indicated in the examination report.  Any 
tests or studies deemed necessary for an 
accurate assessment, to include x-rays, 
should be conducted.  All findings should 
be reported in detail, as should the 
rationale supporting all conclusions.  

The examiner should examine the veteran's 
right foot and diagnose any pertinent 
pathology found.  As to any disability 
identified on examination, the VA examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the veteran's military service.    

3.  After the development requested above 
has been completed, readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


